IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-40471
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

JUAN ANTONIO LOPEZ

                Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-457-1
                      --------------------
                         March 16, 2001

Before KING, Chief Judge, and JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Juan Antonio Lopez appeals his jury

conviction for importation of Freon.     18 U.S.C. § 545.   Lopez

argues that the district court erred in giving the jury a

“deliberate ignorance” instruction.     Having reviewed the record,

we find that there was insufficient evidence to support the

deliberate ignorance instruction.      See   United States v. Gray,

105 F.3d 956, 967 (5th Cir. 1997).     However, the district court’s

error in giving the deliberate ignorance instruction was harmless

because the record contained substantial evidence of actual

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40471
                                -2-

knowledge.   United States v. Threadgill, 172 F.3d 357, 369 (5th

Cir.), cert. denied, 528 U.S. 871 (1999).

     Lopez also argues that the district court abused its

discretion in refusing to give his requested jury instruction on

the mens rea required for violation of 18 U.S.C. § 545.   Title 18

U.S.C. § 545 does not require that a defendant have knowledge of

the provisions of the specific law being violated.   Because

Lopez’ requested instruction would have required the Government

to prove such knowledge, it was not a correct statement of the

law and the district court did not commit reversible error in

refusing to so instruct the jury.   See Babb v. United States, 252

F.2d 702, 708 (5th Cir. 1958).

AFFIRMED.